     Case 4:20-cv-05053-TOR    ECF No. 33     filed 03/11/21   PageID.211 Page 1 of 9




 1

 2

 3

 4

 5                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 6

 7   DALLIN FORT,
                                                 NO. 4:20-CV-5053-TOR
 8                            Plaintiff,
                                                 ORDER GRANTING MOTION TO
 9         v.                                    DISMISS

10   STATE OF WASHINGTON,
     WASHINGTON DEPARTMENT OF
11   CORRECTIONS, a political
     subdivision and agency of the State of
12   Washington, INDETERMINATE
     SENTENCE REVIEW BOARD, a
13   political subdivision and agency of
     the State of Washington and
14   Washington Department of
     Corrections, KECIA L. RONGEN,
15   wife and the marital community
     composed thereof, JOHN DOE
16   RONGEN, husband and the marital
     community composed thereof, JEFF
17   PATNODE, husband and the marital
     community composed thereof, JANE
18   DOE PATNODE, wife and the
     marital community composed thereof,
19   LORI RAMSDELL-GILKEY, wife
     and the marital community composed
20   thereof, JOHN DOE RAMSDELL-
     GILKEY, husband and the marital


      ORDER GRANTING MOTION TO DISMISS ~ 1
      Case 4:20-cv-05053-TOR      ECF No. 33   filed 03/11/21   PageID.212 Page 2 of 9




 1    community composed thereof,
      ELYSE BALMERT, wife and the
 2    marital community composed thereof,
      JOHN DOE BALMERT, husband
 3    and the marital community composed
      thereof, IRENE SEIFERT, wife and
 4    the marital community composed
      thereof, and JOHN DOE SEIFERT,
 5    husband and the marital community
      composed thereof,
 6
                                Defendants.
 7

 8         BEFORE THE COURT is Defendants’ Motion to Dismiss (ECF No. 4).

 9   This matter was submitted for consideration with telephonic oral argument on

10   March 10, 2021. Jeffrey T. Sperline appeared on behalf of Plaintiff and Assistant

11   Attorney General Jacob Brooks appeared on behalf of Defendants. The Court has

12   reviewed the record and files herein, and is fully informed. For the reasons

13   discussed below, Defendants’ Motion to Dismiss (ECF No. 4) is GRANTED.

14                                   BACKGROUND

15         This case concerns Plaintiff’s allegation that members of the Indeterminate

16   Sentence Review Board (“ISRB”) wrongfully calculated the minimum term of

17   Plaintiff’s indeterminate sentence for a sex offense, thereby denying him a timely

18   ISRB hearing and detaining him in the custody of the Department of Corrections

19   (“DOC”) for nearly nine months past the date on which Plaintiff asserts he could

20   have been released from custody. ECF No. 1-2 at 3-9. Plaintiff was serving



        ORDER GRANTING MOTION TO DISMISS ~ 2
       Case 4:20-cv-05053-TOR      ECF No. 33    filed 03/11/21   PageID.213 Page 3 of 9




 1   sentences for two counts of rape of a child in the first degree with a minimum term

 2   of 120 months and a maximum term of life imprisonment. ECF No. 4 at 62-75.

 3   Plaintiff originally filed the Complaint in Franklin County Superior Court on

 4   January 31, 2020. Id. On March 20, 2020, Defendants removed the case to federal

 5   court. ECF No. 1. Defendants filed the instant Motion to Dismiss on March 26,

 6   2020. ECF No. 4. Plaintiff opposes the Motion, arguing Defendants are not

 7   protected by quasi-judicial immunity. ECF No. 27.

 8                                      DISCUSSION

 9         Defendants move to dismiss the Complaint pursuant to Fed. R. Civ. P.

10   12(b)(6) on the basis that all Defendants are entitled to quasi-judicial immunity.

11   ECF No. 4 at 5-8. A motion to dismiss for failure to state a claim “tests the legal

12   sufficiency” of the plaintiff’s claims. Navarro v. Block, 250 F.3d 729, 732 (9th

13   Cir. 2001). To withstand dismissal, a complaint must contain “enough facts to

14   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

15   U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

16   factual content that allows the court to draw the reasonable inference that the

17   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

18   678 (2009) (citation omitted). This requires the plaintiff to provide “more than

19   labels and conclusions, and a formulaic recitation of the elements.” Twombly, 550

20   U.S. at 555. When analyzing whether a claim has been stated, the Court may




        ORDER GRANTING MOTION TO DISMISS ~ 3
      Case 4:20-cv-05053-TOR      ECF No. 33    filed 03/11/21   PageID.214 Page 4 of 9




 1   consider the “complaint, materials incorporated into the complaint by reference,

 2   and matters of which the court may take judicial notice.” Metzler Inv. GMBH v.

 3   Corinthian Colleges, Inc., 540 F.3d 1049, 1061 (9th Cir. 2008) (citing Tellabs, Inc.

 4   v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)). A plaintiff’s

 5   “allegations of material fact are taken as true and construed in the light most

 6   favorable to the plaintiff[,]” however “conclusory allegations of law and

 7   unwarranted inferences are insufficient to defeat a motion to dismiss for failure to

 8   state a claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir. 1996)

 9   (citation and brackets omitted).

10         In support of their motion, Defendants request this Court take judicial notice

11   of several records of court and administrative proceedings from Plaintiff’s

12   underlying criminal case. ECF No. 4 at 2-3. In considering a motion to dismiss,

13   the Court may consider the “complaint, materials incorporated into the complaint

14   by reference, and matters of which the court may take judicial notice.” Metzler

15   Inv., 540 F.3d at 1061 (citing Tellabs, 551 U.S. at 322). The Court may take

16   judicial notice of “matters of public record.” Lee v. City of Los Angeles, 250 F.3d

17   668, 688-89 (9th Cir. 2001) (citation omitted). This includes “records and reports

18   of administrative bodies.” United States v. Ritchie, 342 F.3d 903, 909 (9th Cir.

19   2003) (citation omitted). The court orders and ISRB decisions Defendants submit

20   are matters of public record and properly subject to judicial notice, so the Court




        ORDER GRANTING MOTION TO DISMISS ~ 4
      Case 4:20-cv-05053-TOR      ECF No. 33    filed 03/11/21   PageID.215 Page 5 of 9




 1   considers them in determining the present motion.

 2         Defendants argue dismissal is appropriate because all Defendants are

 3   entitled to quasi-judicial immunity. ECF No. 4 at 5-8. Plaintiff asserts Defendants

 4   are not entitled to quasi-judicial immunity on the grounds that the ISRB’s failure to

 5   hold a timely hearing was an administrative function, not a judicial function. ECF

 6   No. 27 at 14. Quasi-judicial immunity protects actions that are functionally similar

 7   to judicial functions. Taggart v. State, 118 Wash. 2d 195, 205 (1992). Conversely,

 8   administrative functions are not protected by quasi-judicial immunity, even where

 9   such actions are carried out by officials who typically perform judicial or quasi-

10   judicial duties. Taggert, 118 Wash. 2d at 210. Factors courts consider when

11   determining whether a challenged action is functionally similar to judicial action

12   include: “whether a hearing was held to resolve an issue or controversy, whether

13   objective standards were applied, whether a binding determination of individual

14   rights was made, whether the action is one that historically the courts have

15   performed, and whether safeguards exist to protect against errors.” Id. at 205.

16         Under Washington law, custodial release determinations made by sentencing

17   review boards, such as the one at issue here, are protected by quasi-judicial

18   immunity. Taggart, 118 Wash. 2d at 207 (1992); see also Plotkin v. State Dept. of

19   Corrections, 64 Wash. App. 373, 377 (1992) (immunity extends to the state as well

20   as to individual ISRB members). This is because “parole decisions are essentially




        ORDER GRANTING MOTION TO DISMISS ~ 5
         Case 4:20-cv-05053-TOR    ECF No. 33     filed 03/11/21   PageID.216 Page 6 of 9




 1   judicial in nature and, like judges’ decisions, require freedom from personal fears

 2   of litigation.” Taggart, 118 Wash. 2d at 207. The same parole board immunities

 3   have been extended under federal law as well. Sellars v. Procunier, 641 F.2d

 4   1295, 1302 (9th Cir. 1981) (“In our view, parole board officials are entitled to

 5   absolute immunity from suits by prisoners for actions taken when processing

 6   parole applications.”). 1 As the Ninth Circuit similarly explained, “[i]f parole board

 7   officials had to anticipate that each time they rejected a prisoner’s application for

 8   parole, they would have to defend that decision in federal court, their already

 9   difficult task of balancing the risk involved in releasing a prisoner whose

10   rehabilitation is uncertain against the public’s right to safety would become almost

11   impossible.” Id. at 1303. The Ninth Circuit recognized other “safeguards,

12   especially the right to habeas corpus relief, are sufficient to protect petitioner’s

13   constitutional rights.” Id. at 1304.

14           The parties agree the ISRB is entitled to quasi-judicial immunity. The issue

15   is whether the ISRB’s actions related to Plaintiff’s hearing were administrative

16
     1
17           The Court also notes that for the purpose of Plaintiff’s § 1983 claim, neither

18   the State nor the ISRB are “persons” acting under color of state law. See

19   Arizonans for Official English v. Arizona, 520 U.S. 43, 69 (1997); Howlett By and

20   Through Howlett v. Rose, 496 U.S. 356, 365 (1990).




          ORDER GRANTING MOTION TO DISMISS ~ 6
       Case 4:20-cv-05053-TOR      ECF No. 33    filed 03/11/21   PageID.217 Page 7 of 9




 1   functions or judicial functions. Plaintiff argues they were administrative functions

 2   because the alleged harm stems from the administrative task of setting timely

 3   hearings, not from the ISRB’s discretionary determination regarding Plaintiff’s

 4   release. ECF No. 27 at 14. Defendants argue the gravamen of Plaintiff’s

 5   Complaint is premised on the ISRB’s calculation of Plaintiff’s sentence. ECF No.

 6   4 at 5. Defendants also argue that because the ISRB was under a statutory duty to

 7   hold a release determination hearing, the decision of when to hold that hearing is

 8   not purely administrative. ECF No. 31 at 4-5.

 9         As an initial matter, the facts pleaded in Plaintiff’s Complaint relate

10   primarily to the miscalculation of Plaintiff’s sentence, not to the scheduling of his

11   hearing. Specifically, Plaintiff states: “[Defendant] Seifert insisted that the

12   sentence was 180 months. She negligently, and with deliberate indifference,

13   authorized the ISRB/DOC sentencing records for Dallin Fort to be changed to a

14   180 month sentence.” ECF No. 1-2 at 7. Moreover, Plaintiff’s alleged facts

15   implicate the sentencing calculation as the cause of the resulting harm, not a

16   scheduling mishap. See ECF No. 1-2 at 7, ¶ XVI.

17         The ISRB was required to hold Plaintiff’s hearing at a certain date based on

18   the calculation of Plaintiff’s minimum sentence. Because the hearing date, the

19   calculation of Plaintiff’s minimum sentence and the ultimate decision whether and

20   when to release the Defendant are intertwined, the act of setting the hearing date is




        ORDER GRANTING MOTION TO DISMISS ~ 7
      Case 4:20-cv-05053-TOR      ECF No. 33    filed 03/11/21   PageID.218 Page 8 of 9




 1   not purely administrative. Additionally, Washington courts have found that

 2   statutorily imposed actions which are so closely related to the judicial or quasi-

 3   judicial process must be protected by immunity. See Loveridge v. Schillberg, 17

 4   Wash. App. 96, 99 (1977) (holding “[e]ven though it could be argued the acts

 5   required of the prosecutor and judge are more ministerial in nature than judicial or

 6   discretionary. . . , we consider them to be so much a part of the prosecution process

 7   that the public interest demands the protection of immunity.”). Even if the ISRB

 8   miscalculated Plaintiff’s minimum sentence, thereby delaying the release hearing

 9   date, such actions are precisely the kind protected by quasi-judicial immunity.

10         Finally, Plaintiff’s arguments seem premised on the assumption that the

11   ISRB would have determined him immediately releasable but for the

12   miscalculation of his minimum sentence. To prove this assumption, Plaintiff

13   would need to depose the ISRB panelists to determine whether they hypothetically

14   would have reached the same conclusions earlier. Plaintiff’s case presents exactly

15   the type of situation quasi-judicial immunity is intended to prevent. Parole board

16   officials cannot be expected to anticipate the need to defend their release

17   determinations from every dissatisfied prisoner. “[T]heir already difficult task of

18   balancing the risk involved in releasing a prisoner whose rehabilitation is uncertain

19   against the public's right to safety would become almost impossible” because “time

20   spent in depositions and on the witness stand defending their actions would leave




        ORDER GRANTING MOTION TO DISMISS ~ 8
      Case 4:20-cv-05053-TOR      ECF No. 33    filed 03/11/21   PageID.219 Page 9 of 9




 1   these overburdened public servants with even less time to perform their crucial

 2   tasks.” Sellars, 641 F.2d at 1303. The Court finds the ISRB’s actions relating to

 3   Plaintiff’s release determination hearing fall squarely within the quasi-judicial

 4   nature of the ISRB’s functions. Thus, defendants are entitled to protection under

 5   quasi-judicial immunity.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. Defendants’ Motion to Dismiss, ECF No. 4, is GRANTED.

 8         2. Plaintiff’s Complaint is dismissed with prejudice.

 9         The District Court Executive is directed to enter this Order, furnish copies to

10   counsel, enter judgment for all Defendants, and CLOSE the file.

11         DATED March 11, 2021.

12

13                                  THOMAS O. RICE
                                 United States District Judge
14

15

16

17

18

19

20




        ORDER GRANTING MOTION TO DISMISS ~ 9
